Case: 19-10449   Date Filed: 08/20/2019   Page: 1 of 3


                                                           [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 19-10449
                           Non-Argument Calendar
                         ________________________

                 D.C. Docket No. 8:18-cr-00192-SDM-CPT-2


UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                    versus

BRYAN GOMEZ NEVAREZ,

                                                           Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                               (August 20, 2019)

Before MARTIN, ROSENBAUM, and NEWSOM, Circuit Judges.

PER CURIAM:

     Bryan Nevarez negotiated a plea agreement with the government under which

he agreed to plead guilty to one count of conspiracy to possess with intent to
              Case: 19-10449       Date Filed: 08/20/2019   Page: 2 of 3


distribute five kilograms or more of cocaine, in violation of 21 U.S.C. §§ 846 and

841(b)(1)(A)(ii). As part of that deal, Nevarez broadly agreed to waive his right to

appeal his sentence, in exchange for the government’s promises to take certain

favorable actions at sentencing.

      The district court accepted Nevarez’s guilty plea after a magistrate judge

conducted a plea colloquy. During the plea colloquy, Nevarez was informed of the

appeal waiver and its exceptions, and he stated that he understood that, by way of

his plea agreement, which he had read and discussed with his attorney, he was giving

up the right to appeal his sentence unless one of the exceptions arose. The district

court sentenced Nevarez to 135 months of imprisonment, below the guideline range

of 168 to 210 months.

      Nevarez now appeals his sentence, arguing that the district court erred by

enhancing his offense level under U.S.S.G. § 3B1.1 to account for his leadership role

in the offense. The government has moved to enforce the appeal waiver and to

dismiss the appeal. In response to the government, Nevarez concedes that the waiver

is valid and forecloses his appeal. We agree and grant the government’s motion.

      We will enforce an appeal waiver that was made knowingly and voluntarily.

United States v. Bascomb, 451 F.3d 1292, 1294 (11th Cir. 2006); United States v.

Bushert, 997 F.2d 1343, 1350–51 (11th Cir. 1993). To prove that a waiver was made

knowingly and voluntarily, the government must show that (1) the district court


                                           2
              Case: 19-10449     Date Filed: 08/20/2019   Page: 3 of 3


specifically questioned the defendant about the waiver during the plea colloquy; or

(2) the record makes clear that the defendant otherwise understood the full

significance of the waiver. Bushert, 997 F.2d at 1351.

      We will enforce the appeal waiver in Nevarez’s plea agreement. First, we

find that the waiver was made knowingly and voluntarily. Nevarez was specifically

questioned about the terms of the waiver, including its exceptions, during the plea

colloquy, and he confirmed that he understood the plea agreement, including the

waiver, and had discussed it with his attorney.

      Second, no exception to the appeal waiver applies. By agreeing to the waiver,

Nevarez waived the right to appeal unless (a) the sentence exceeded the statutory

maximum penalty, (b) the sentence exceeded the guideline range “as determined by

the Court,” (c) the sentence violated the Eighth Amendment; or (d) the government

appealed. Because none of these exceptions apply, the waiver bars this appeal.

      For these reasons, we GRANT the government’s motion to dismiss Nevarez’s

appeal based on the sentence-appeal waiver in his plea agreement.

      APPEAL DISMISSED.




                                          3